IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,792


EX PARTE JEFFREY GALE WAISATH Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR05-00436 IN THE 294th DISTRICT COURT

FROM VAN ZANDT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and
sentenced to twelve months' imprisonment.  No direct appeal was taken.  
	Applicant contends that he is being improperly denied pre-sentence jail time credit and, as
a result, he is being illegally confined pursuant to this cause number.
	The trial court has entered findings of fact and conclusions of law, supported by the record,
that Applicant has served the entirety of this sentence and should not be confined pursuant to this
cause.  The record also reflects that the Texas Department of Criminal Justice, Correctional
Institutions Division, currently lists Applicant's discharge date in this cause as February 7, 2008.
	Relief is granted.  The officials of the Texas Department of Criminal Justice, Correctional
Institutions Division are ordered to amend Applicant's records to reflect that he has discharged his
sentence in Cause No. CR05-00436 in the 294th Judicial District Court of Van Zandt County. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division, and the Sheriff's Office of Jefferson County.

Delivered: November 14, 2007 
Do Not Publish